DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10756083. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and the application claims recite similar limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 3 recites “a third capacitive element coupled between the third and fourth node”.  However, as understood, there is only one capacitive element is coupled between the third and fourth nodes.  Claim 1 has already recited “a second capacitive element including third and fourth nodes”.  Therefore, the third capacitive elements recited in claim 3 raises new matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A).
	As to claim 1, Shiu et al.’s figure 1 shows a charge pump circuit having a first charge pump (SW1-SW4, Cin, Cout) coupled to receive clock signals (Con_1 and Con_2).  Figure 1 fails to show a second charge pump coupled to receive the clock signals.  However, Kasahara’s figure 1 shows first and second charge pump circuits receives common clock signals.  Therefore, it would have been obvious to one having ordinary skill in the art to further add another circuit similar Shiu et al.’s charge pump coupled to receive of Shiu et al.’s clocks for the purpose of providing plurality of pumped voltages.  Thus, the modified Shiu et al.’s figure 1 shows a device comprising: a first capacitive element (Cin) including first and second nodes; a second capacitive element (the Cin in the added charge pump) including third and fourth nodes and being coupled between load and reference nodes of the device; a first switch (SW1) 
As to claim 2, the modified Shiu et al.’s figure 1 shows that the load is coupled between the load node and the reference node.
Insofar as understood to claim 3, the modified Shiu et al.’s figure 1 shows: a third capacitive element (Cin in the added charge pump) coupled between the third and fourth nodes; a fifth switch (SW1 in the added charge pump) coupling the third node to the supply node; a sixth switch (SW2 in the added charge pump) coupling the fourth node to the reference node; a seventh switch (SW4) coupling the fourth node (second node) to the supply node; an eighth switch (SW2) coupling the third node (first node) to the feedback node; wherein the first clock signal controls the fifth and sixth switches and the second clock signal controls the seventh and eighth switches.
As to claim 4, the modified Shiu et al.’s figure 1 shows a fourth capacitive element (Cout) coupled between the feedback node and the reference node.

As to claim 7, the modified Shiu et al.’s figure shows that the first and second capacitive elements are capacitors.  The figure fails to show that the first capacitive element is a different type of capacitor than the second capacitive element.  However, selecting the type of the first capacitor to be different than the type of the second capacitive capacitor is seen an obvious design preference for the purpose of achieving desired space occupation and operation speed.
As to claim 8, the modified Shiu et al.’s figure shows that the clock generator includes a first module (12) and a second module (14), wherein the first module is configured to generate clock signals and the second module is configured to introduce a timing delay between clock signals.
As to claim 10, series connected inverters used to generate clock signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use series connected inverters in circuit 14 for the purpose of saving space and cost.

	Claims 9- is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Kim et al. (US 8232835).
As to claim 9, the modified Shiu et al.’s figure shows that the timing delay is long enough so that a falling/rising edge of the first clock signal and a rising/falling edge of the second clock signal do not overlap and short enough so that the load is driven at a constant voltage.  Furthermore, Kim et al.’s .
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Hayashida (US 20100109063).
	As to claim 11, the modified Shiu et al.’s figure fails to show the detail of the capacitor Cin in the first and second charge pump circuit.  However, Hayashida’s figure 7 shows a low latch-up capacitor having a first well region (53n), a second well region (54p) formed in the first well region, having a different conductivity type than the first well region.  It would have been obvious to one having ordinary skill in the art to use Hayashida’s capacitor for Shiu et al’s capacitors for the purpose of providing more precise output voltage.  The modified Shiu et al.’s figure further shows a first capacitive element (the modified Cin) including a first well region, a second well region formed in the first well region, having a different conductivity type than the first well region, and coupled to a second node of the first capacitive element; a second capacitive element (Cin in the added charge pump) coupled between a load node and a reference node and configured to be charged to a load voltage; a first switch unit (SW1-SW4), wherein the first switch unit further comprises a first switch and a second switch, wherein the first switch (SW1) is configured so as to couple the first node of the first capacitive element to a supply node, and wherein the second switch (SW2) is configured so as to couple the second node of the first capacitive element to the reference node, wherein there is no load coupled between the first node of the first capacitive element and the reference node, thereby charging the first capacitive element to a supply voltage at the supply node; a second switch unit (SW1-SW4 in the added charge pump), wherein the second switch unit further comprises a third switch and a fourth switch, wherein the third switch (SW4) is configured so as to couple a second node of a second capacitive element to the supply node, and wherein the fourth switch (SW3) is configured so as to couple a first node of the second capacitive element to the 
As to claim 12, the modified Shiu et al.’s figure shows that the clock generator includes a first module (12) and a second module (14), wherein the first module is configured to generate clock signals and the second module is configured to introduce a timing delay between clock signals.
As to claim 14, series connected inverters used to generate clock signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use series connected inverters in circuit 14 for the purpose of saving space and cost.
As to claim 15, the modified Shiu et al.’s figure shows that the first capacitive element further includes a substrate (Hayashida’s 41).
As to 16, the modified Shiu et al.’s figure shows that the first and second well regions extend into the substrate.
As to claim 17, the modified Shiu et al.’s figure shows that the first well region extends deeper into the substrate than the second well region.

As to claim 19, the modified Shiu et al.’s figure shows that the first well region, the second well region, and the substrate cooperatively form at least one diode (pnp).
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Sungiyama et al. (US 20070279950).
As to claim 5, the modified Shiu et al.’s figure 1 fails to show a ninth switch coupled between the
supply node and the feedback node.  However, Sugiyama et al.’s figure 1 shows a charge pump circuit having a bypass switch (SW2) coupled between supply node and output node.  Therefore, it would have been obvious to one having ordinary skill in the art to add a bypass switch coupled between Shiu et al.’s Vdd and Vout of the first charge pump for the purpose of improving circuit operation speed.  Thus, the modified Shiu et al.’s figure further shows a ninth switch (bypass switch) configured to connect the feedback node (Vout of the first charge pump) to the supply node (Vdd) when the feedback voltage is less than the supply voltage and to disconnect the feedback node from the supply node when the feedback voltage increases to greater than the supply voltage.
Claim 20 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.
Claims 13- is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Hayashida (US 20100109063) and Kim et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842